                     1   Kirsten A. Milton, State Bar No. 14401
                         JACKSON LEWIS P.C.
                     2   300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89101
                     3   Telephone: (702) 921-2460
                         Facsimile: (702) 921-2461
                     4   kirsten.milton@jacksonlewis.com

                     5   Melisa H. Panagakos (pro hac vice)
                         JACKSON LEWIS P.C.
                     6   950 17th Street
                         Suite 2600
                     7   Denver, CO 80202
                         Telephone: (303) 892-0404
                     8   Facsimile: (303) 921-2461
                         melisa.panagakos@jacksonlewis.com
                     9
                10       Attorneys for Defendant Landry’s Inc.

                11
                                                      UNITED STATES DISTRICT COURT
                12
                                                            DISTRICT OF NEVADA
                13
                         RITA LEGER, individually,                          Case No. 2:20-cv-02274-RFB-NJK
                14       RAYMOND ALLEN, individually,
                         DIYANA VALKANOVA, individually;
                15       CHRISTINE CHENH, individually;                     STIPULATION AND ORDER TO
                         ANTHONY DICH, individually;                        EXTEND DEADLINE FOR DEFENDANT
                16       FELICIDAD RITER, individually and on behalf        TO FILE A RESPONSE TO
                         of other members of the general public similarly   PLAINTIFF’S MOTION SEEKING
                17       situated,
                                                                            LEAVE TO AMEND
                18                      Plaintiffs,
                                                                            (Second Request)
                19               v.

                20       LANDRY’S INC. d/b/a GOLDEN NUGGET,
                         and DOES 1 through 25,
                21
                                        Defendant.
                22
                23              Defendant GNLV, LLC d/b/a Golden Nugget Las Vegas Hotel and Casino (incorrectly

                24       identified as “Landry’s Inc. dba Golden Nugget”) (“Defendant”) by and through its counsel,

                25       Jackson Lewis P.C., and Plaintiffs’ Rita Leger, Raymond Allen, Diyana Valkanova, Christine

                26       Chenh, Anthony Dich, and Felicidad Riter (“Plaintiffs”) by and through their counsel, Burke Huber

                27
                28

Jackson Lewis P.C.
    Las Vegas
                     1   at the Richard Harris Law Firm, hereby stipulate and agree to extend the time by one week, through

                     2   and including May 11, 2021, for Defendant to file its response to Plaintiffs’ Motion Seeking Leave

                     3   to Amend (ECF No. 27).

                     4          This Stipulation is submitted and based upon the following:

                     5          1.     On February 12, 2021, Defendant filed a Motion to Dismiss Parts of Plaintiffs’

                     6   Amended Complaint (ECF No. 15).

                     7          2.     On March 26, 2021, Plaintiffs filed a Response in Opposition to Defendant’s Motion

                     8   to Dismiss Parts of Plaintiffs’ Amended Complaint (ECF No. 26).

                     9          3.     That same day, Plaintiffs also filed a Motion Seeking Leave to Amend (ECF No.

                10       27).

                11              4.     On April 9, 2021, to allow Defendant time to first complete its Reply in Support of

                12       Its Motion to Dismiss Parts of Plaintiffs’ Amended Complaint due April 20, 2021, the parties

                13       requested additional time, through and including May 4, 2021 for Defendant to respond to

                14       Plaintiffs’ Motion Seeking Leave to Amend (ECF No. 27).

                15              5.     On April 9, 2021, the Court granted the parties’ Stipulation and Order to Extend

                16       Deadline for Defendant to file Response to Plaintiffs’ Motion Seeking Leave to Amend (First

                17       Request) (ECF No. 29), making Defendant’s response due May 4, 2021.

                18              6.     Since the Court’s Order, counsel for Defendant had an unexpected medical

                19       emergency arise.

                20              7.     As such, Defendant requests a one-week extension of time, through and including,

                21       May 11, 2021, to file its response to Plaintiffs’ Motion Seeking Leave to Amend (ECF No. 27).

                22              8.     This stipulation and order is sought in good faith and not for the purpose of delay.

                23       ///

                24       ///

                25       ///

                26       ///

                27       ///

                28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
                     1          9.      This is the second request for any extension of time.

                     2          Dated this 3rd day of May, 2021.

                     3   RICHARD HARRIS LAW FIRM                              JACKSON LEWIS P.C.

                     4      /s/ Burke Huber                                      /s/ Kirsten A. Milton
                         Burke Huber, State Bar No. 10902                     Kirsten A. Milton, State Bar No. 14401
                     5   801 South Fourth Street                              300 S. Fourth Street, Suite 900
                     6   Las Vegas, Nevada 89101                              Las Vegas, Nevada 89101
                         Telephone: (702) 444-4444                            Telephone: (702) 921-2460
                     7
                         Attorneys for Plaintiffs                             Melisa H. Panagakos (pro hac vice)
                     8                                                        950 17th Street
                                                                              Suite 2600
                     9                                                        Denver, CO 80202
                10
                                                                              Attorneys for Defendant
                11
                12                                        May 3 2021.
                                IT IS SO ORDERED_________________,

                13
                14
                                                              U.S. DISTRICT/MAGISTRATE
                                                              UNITED                   JUDGE
                                                                       STATES MAGISTRATE JUDGE
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                          3
    Las Vegas
